Citation Nr: 1023026	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  10-00 008	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the 
decision in December 1974 by the Board of Veterans' Appeals, 
denying service connection for arthritis of the cervical 
spine.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the moving party, served on active duty 
August 1942 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party 
alleging clear and unmistakable error in the decision in 
December 1974 by the Board, denying service connection for 
arthritis of the cervical spine.  

This matter is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of the 
motion.

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The additional claims, pertaining to clear and unmistakable 
error in prior decisions of the Board in February 1950 and in 
August 1977, are addressed in separate decisions, as are the 
claims for an earlier effective date for the award of service 
connection for degenerative disc disease of the cervical 
spine and for residuals of fractures of the spinous processes 
of the first thoracic vertebra (T1) and seventh cervical 
vertebra (C7). 

FINDINGS OF FACT

1.  At the time of the Board decision in December 1974, there 
was no evidence of the cervical arthritis in service or until 
1966, more than 20 years after service, and there was no 
medical evidence to associate cervical arthritis to the 
service-connected residuals of a gunshot wound involving the 
right shoulder and left shoulder.  

2.  As the correct facts were before the Board and the Board 
correctly applied the law then in effect, the decision in 
December 1974 by the Board was not clearly and unmistakably 
erroneous.  


CONCLUSION OF LAW

The decision in December 1974 by the Board, denying service 
connection for arthritis of the cervical spine, did not 
contain clear and unmistakable error.  38 U.S.C. §§ 310, 312 
(1970); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1974); 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In a claim of clear and unmistakable error, the VCAA is not 
applicable.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Clear and Unmistakable Error 

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
clear and unmistakable error. 

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error by the Board on its 
own motion or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a) 
and 7111(a), (c).



In creating § 7111, Congress intended VA to follow the 
established case law defining a viable claim of clear and 
unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); Donovan 
v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case 
law is found primarily in the following precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(Court):  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997).

A claim of clear and unmistakable error is defined as the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  

A review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  
38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, or VA's failure to fulfill 
the duty to assist, or a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d). 



Also, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

Further, the doctrine of the favorable resolution of 
reasonable doubt is not applicable in determinations of 
whether a prior Board decision contains clear and 
unmistakable error.  38 C.F.R. § 20.1411(a).

Facts 

The Veteran served on active duty from August 1942 to August 
1945.  In December 1943 in combat, the Veteran was wounded by 
a single gunshot wound to the right shoulder with entry 
through the right trapezius muscle with the bullet lodging 
between the scapula and the vertebral column on the left 
side, which was surgically removed from the middle of the 
scapula on the left side.

In a rating decision in May 1974, the RO denied service 
connection for degenerative arthritis of the cervical spine.  
The Veteran appealed this decision to the Board.  

In the decision in December 1974, the Board determined in 
pertinent part that cervical arthritis was first shown many 
years after service and that it was not shown to have been 
caused by the gunshot wound the Veteran sustained in service, 
as claimed by the Veteran.  In its discussion, the Board 
cited to the earliest report of an X-ray of the cervical 
spine, which was dated in 1966, and which showed 
osteoarthritis at C5-6.  The Board also stated that there was 
no medical evidence of bone damage as a result of the gunshot 
wound in service, as the bullet had passed through the upper 
thoracic area, which was below the area in the cervical spine 
where arthritis had developed.  The Board therefore concluded 
that the arthritis of the cervical spine was not the result 
of the service-connected gunshot wound, but was part of the 
aging process.  

In November 2009, the Veteran's representative filed a motion 
for revision or reversal of the decision in December 1974 by 
the Board.  

The representative argued that the Board decision was 
erroneous for two reasons:  one, the Board engaged in 
prohibited speculation by finding that the Veteran's 
arthritis of the cervical spine was a result of the aging 
process; and two, the Board failed to consider 38 U.S.C. 
§ 354(b) [now codified at 38 U.S.C.A. § 1154(b)], to the 
extent that the Veteran was a combat veteran and his claimed 
disability did not have to be shown in service.  

The Law in Effect in 1974

The applicable legal criteria in effect at the time of the 
Board decision in December 1974 are summarized below. 

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled compensation.  U.S.C. § 310 (1970); 38 C.F.R. § 
3.303(a) (1974).

In the case of any Veteran who served for ninety days or more 
during a period of war, a chronic disease, including 
arthritis, becoming manifest to a degree of 10 per centum or 
more within one year from the date of separation from such 
service, shall be considered to have been incurred in or 
aggravated by such service, notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C. § 312 (1970); 38 C.F.R. §§ 3.307, 3.309 
(1974).

A disability which is proximately due to or the result of a 
service-connected disease or injury will be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition will be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (1974).

In each case where a veteran is seeking service connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of his service as shown by 
his service record.  

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C. § 354(a), 
(b) (1970).

Analysis

The question before the Board is whether the decision in 
December 1974 by the Board contained clear and unmistakable 
error in denying service connection for arthritis of the 
cervical spine.  

In order to establish service connection, including secondary 
service connection, under the law in effect in 1974, the 
necessary elements were evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; or evidence that the disability 
was subject to presumptive service connection as a chronic 
disease, or evidence that the claimed disability was caused 
by a service-connected disability. 

In its decision, the Board considered all of the evidence of 
record: namely, the Veteran's application for disability 
compensation; service treatment records; VA reports, 
particularly the examination reports of August 1946, 
September 1954, November 1966, and April 1974, and the X-rays 
of December 1973; a private medical report, dated in 
September 1966; private statements of Dr. Munson in February 
1974 and in September 1974; 

and testimony of the Veteran in September 1974, along with 
statements of his wife and witness, who had served in WAVES 
and reportedly worked in the orthopedic office where the 
Veteran was treated in service.  

In its decision, the Board essentially determined that 
cervical arthritis was not shown in service as the service 
treatment records showed that the Veteran sustained a gunshot 
wound where the bullet entered through the right trapezius 
muscle and lodged between the vertebral column and the 
scapula on the left side, but the track of the bullet did not 
involved area of the cervical spine, where arthritis by X-ray 
was first documented years later in 1966 (20 years) after 
service, well beyond the one-year presumptive period for 
arthritis as a chronic disease.  And arthritis of the 
cervical spine was not documented in service by complaint, 
finding, history, or diagnosis. 

The Board also determined that arthritis of the cervical 
spine was not the result of the service connected residuals 
of the gunshot wound involving the right shoulder and left 
shoulder as neither VA on examination in November 1966 nor 
private physicians in September 1966 and in February 1974 
specifically related arthritis of the cervical spine to the 
service-connected residuals of a gunshot wound.  As for the 
Veteran's statements and testimony and other lay statements 
to the effect that the Veteran had upper back and neck 
problems since service, the evidence did not specifically 
relate arthritis of the cervical spine to service or to the 
service-connected residuals of a gunshot wound.  

As the record lacked evidence of a relationship between 
arthritis of the cervical spine and the injury, disease, or 
event in service; or evidence that the disability was subject 
to presumptive service connection as a chronic disease, or 
evidence that the claimed disability was caused by the 
service-connected residuals of a gunshot wound, there was 
nothing in the record that would compel a conclusion, to 
which reasonable minds could not differ, that service 
connection for arthritis of the cervical spine was warranted.  

The record shows that the Board considered the correct facts 
and correctly applied 38 U.S.C. §§ 310, 312 (1970) and 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 to the facts.  For these 
reasons, the Board's decision did not contain clear and 
unmistakable error. 

As for the argument that the Board's finding that the 
cervical arthritis was the result of the aging process was a 
prohibitive medical conclusion, at the time as was the 
Board's practice, which it is no longer, the members of the 
Board, who signed the decision, included a physician, who was 
permitted to interject a medical opinion.  Whether the aging 
process was a factor or not, the material issue of fact as 
found by the Board was that the evidence of record did not 
show that arthritis of the cervical spine was present in 
service or for many years after service and that arthritis of 
the cervical spine was not related to the gunshot wound of 
the shoulders.  The aging process "conclusion" therefore 
had no bearing on the case and it was clearly not the basis 
for the Board's decision. 

As for the argument that the Board failed to consider 38 
U.S.C. § 354(b) [now codified at 38 U.S.C.A. § 1154(b)], as 
the Veteran was a combat veteran, he was not required to 
document an injury to cervical spine injury in service, 
nevertheless to substantiate the claim there still had to 
have been evidence of a nexus to service, and the requirement 
of a medical nexus was not of record at the time of the 
Board's decision in December 1974.  As it is not absolutely 
clear that the Board would have reached a different result by 
specifically addressing 38 U.S.C. § 354(b), the omission 
complained of can not be clear and unmistakable.  38 C.F.R. § 
20.1403(c). 

In summary, for the reasons articulated, the Board did not 
misapply the law in its decision in December 1974 and the 
decision did not contain clear and unmistakable error of law 
or of fact, and the motion is denied. 

 						(The Order follows on the next 
page.). 






ORDER

As there was no clear and unmistakable error in the decision 
in December 1974 by the Board of Veterans' Appeals, denying 
service connection for arthritis of the cervical spine, the 
motion for reversal of the decision is denied.  



                       
____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



